Citation Nr: 1025199	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Service connection for posttraumatic stress disorder (PTSD) 
was last denied in an unappealed May 2005 rating decision.

2.  Evidence associated with the claims file since the unappealed 
May 2005 rating decision raised a reasonable possibility of 
substantiating the claim for service connection for PTSD.

3.  The evidence of record does not show that the Veteran 
participated in combat during his active duty service.

4.  The evidence of record does not show a diagnosis of PTSD 
based on a verified inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

In the present appeal, a letter sent to the Veteran in January 
2007 satisfied the notice requirements for the claim adjudicated 
herein.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman, 19 Vet. App. at 486.  The purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment and personnel records and his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  As 
will be discussed in greater detail below, the Veteran has 
submitted new and material evidence to reopen the issue of 
entitlement to service connection for PTSD; however, no VA 
examination was provided.  See 38 C.F.R. § 3.159(c)(4)(iii).  
This is so because the salient issue in this case is not a 
medical determination.  McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006) (holding that VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim).  The Veteran asserted 
that his current PTSD was due to several inservice stressors, 
none of which VA could independently verify.  A VA examination 
would not serve to verify the Veteran's asserted stressor and, 
thus, no examination was provided.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from June 1969 to 
April 1971.  In May 2002, the Veteran submitted a claim of 
entitlement to service connection for panic attacks, which was 
denied June 2003.  In his October 2003 Notice of Disagreement, 
the Veteran asserted that his claimed panic attacks were an 
aspect of his PTSD.  In an October 2004 Statement of the Case, 
the denial of entitlement to service connection for panic attacks 
was continued; PTSD was not addressed.  That same month, a rating 
decision deferred the adjudication of the Veteran's claim of 
entitlement to service connection for PTSD.  In May 2005, service 
connection for PTSD was denied and the Veteran did not appeal.  
In December 2006, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for PTSD, which was 
denied in February 2007.  In July 2008, the Veteran perfected an 
appeal and the claim has been certified to the Board for 
appellate review.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Here, the RO determined that new and material evidence was 
presented to reopen the Veteran's claim of entitlement to service 
connection for PTSD.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).  Because the May 2005 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and re-
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Comparing the evidence received since the May 2005 rating 
decision to the evidence of record before then, the Board finds 
that the Veteran has submitted new and material evidence in 
support of his claim.  In May 2005, the Veteran's original claim 
of entitlement to service connection was denied because the 
evidence then of record did not include a diagnosis of PTSD.  
Among the evidence submitted by the Veteran since the May 2005 
rating decision was an October 2006 mental health nursing note 
that included a diagnosis of "[c]hronic [PTSD] combat related 
Depression."  The Board finds that the above referenced evidence 
is both new and material, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a); see Justus v. Principi, 3 Vet. App. 510 (1992) 
(holding that evidence is presumed credible for the purpose of 
determining whether the evidence is new and material).  Thus, the 
claim of entitlement to service connection for PTSD is reopened 
and will be re-adjudicated on a de-novo basis herein.

Although a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed. . . ."  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  A veteran does not file a 
claim to receive benefits for a particular psychiatric diagnosis, 
such as PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the difficulties posed by the 
Veteran's mental condition.  Id.  Herein, the only psychiatric 
diagnosis of record is PTSD.  Consequently, re-captioning the 
Veteran's claim to include an acquired psychiatric disorder is 
not warranted.

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an inservice stressor; and (3) credible supporting 
evidence that the claimed inservice stressor occurred.  See 38 
C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.  
The United States Court of Appeals for Veterans Claims has held 
that:

[w]here it is determined, through recognized 
military citations or other supportive evidence, 
that the Veteran was engaged in combat with the 
enemy and the claimed stressors are related to 
such combat, the Veteran's lay testimony 
regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no 
further development for corroborative evidence 
will be required, provided that the Veteran's 
testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships of 
[combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the 
veteran did not engage in combat with the enemy or if the claimed 
stressors are not related to combat, then the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Service department records must 
support, and not contradict, the veteran's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Veteran's service personnel records demonstrated that his 
Military Occupation Specialty was Clerk Typist.  The Veteran's 
personnel records also demonstrated that he was assigned to the 
Headquarters and Headquarters Company, 34th General Support 
Group, Aircraft Maintenance & Supply.  His Form DD 214 indicated 
that he received a National Defense Service Medal, a Vietnam 
Service Medal, a Vietnam Campaign Medial, and an Army 
Commendation Medal.  A review of the Veteran's service treatment 
records did not reveal complaints of or treatment for PTSD or 
symptoms relevant thereto, and did not demonstrate treatment for 
combat-related injuries.  Further, a clinical evaluation upon his 
service separation in April 1971 demonstrated that the Veteran 
was psychiatrically normal, and no reference was made to combat 
injuries or the residuals thereof.

In letter dated in November 2003, J.E.M., asserted that he served 
on active duty service during the same time period as the 
Veteran.  J.E.M. stated that he was stationed in Saigon, while 
the Veteran was stationed in Nha Trang.  J.E.M. also stated that 
he and the Veteran both volunteered to be door gunners at 
approximately the same time during their active duty service.  
J.E.M. further stated that he saw pictures of the Veteran in a 
flight suit and in a UH-111 Huey helicopter.  

That same month, the Veteran's brother submitted a letter wherein 
he stated that he remembered when the Veteran served as a door 
gunner on a helicopter during the Veteran's active duty service 
in Vietnam.

In October 2006, the Veteran underwent a PTSD evaluation.  During 
this evaluation, the Veteran reported that he volunteered to be a 
door gunner during his active duty service and that he was 
exposed to combat, mostly in the form of small arms fire.  The 
Veteran also reported that he witnessed numerous traumatic deaths 
and injuries; lost close friends; and saw numerous maimed, 
mutilated, or burned bodies.  After discussing the Veteran's 
symptoms, the diagnosis was "[c]hronic [PTSD] combat related 
Depression."  The Registered Nurse conducting the evaluation 
stated that, "[b]ased on the [V]eteran's military experience, 
psychosocial history, and presentation during today's interview, 
the [V]eteran's current symptomatology does meet [the] criteria 
for [PTSD]."

The Veteran submitted treatment records dating from April to 
October 2007 demonstrating treatment for PTSD.

During the pendency of this appeal, the Veteran submitted several 
statements wherein he provided his asserted inservice stressors.  
The Veteran claimed that he volunteered to serve as a door gunner 
of a helicopter during his active duty.  He claimed his 
helicopter was ordered on several occasions to evacuate troops 
that were taking fire in South Vietnam or Cambodia.  These troops 
included deceased, wounded, and non-wounded servicemen.  During 
each of these occasions, the Veteran reported taking small arms 
fire and returning fire with an M-60, killing enemy soldiers.  On 
one occasion, the Veteran indicated that his right hand was 
injured by either a mortar round or small arms fire.  The Veteran 
also claimed that he helped load the casualties onto the 
helicopter, which he characterized as "extremely traumatic and 
bloody situations."  On different occasions, the Veteran's 
helicopter was ordered to rescue the crews of helicopters that 
had been shot down.  The Veteran further stated that some of his 
helicopter missions were conducted at night and that during these 
missions he received enemy small arms fire, which was evidenced 
by "tracer" bullets.  The Veteran stated that some of these 
helicopter missions occurred in approximately November 1970 and 
others in February or March 1971.  Further, the Veteran stated 
that he was wounded in the leg by shrapnel from a bomb that hit 
the "CBC Club" in Saigon in approximately January 1971.  He 
claimed that he was then taken to a hospital in Saigon for 
treatment.  The Veteran also stated that this bombing killed 
several American servicemen.

The Veteran submitted several pictures purporting to depict him 
in a flight suit and purporting to depict him serving aboard a 
helicopter as a door gunner.  Further, in November 2009, after 
his claim had been certified to the Board, the Veteran submitted 
a photograph that he asserted showed that the CBC Club in Saigon 
had been bombed.  Although the Veteran did not provide a 
contemporaneous waiver of RO review, this evidence reiterated 
assertions already of record and, thus, a remand for RO review 
was not required.  38 C.F.R. § 20.1304 (b) (2009).

Initially, the Board finds that the objective evidence does not 
show that the Veteran engaged in combat.  Although it appears 
that he served for in Vietnam for more than 10 months, his 
service personnel records provided no evidence of his 
participation in combat.  A review of his service personnel 
records, including his Form DD 214, revealed no decorations, 
medals, badges, or commendations confirming the Veteran's 
participation in combat.  Further, despite the Veteran's 
assertions of being injured during combat and as a result of the 
CBC Club bombing, his service treatment records made no reference 
to treatment for such injuries.  The photograph purporting to 
show the bombing of the CBC Club in Saigon, even if accepted as 
true, does not serve to support the Veteran's contention that he 
was injured as a result of that bombing.  Further, neither 
J.E.M.'s nor the Veteran's brother's statement are sufficient to 
establish that the Veteran engaged in combat.  Neither statement 
provided a basis for the assertion that the Veteran served as a 
door gunman during his service in Vietnam.
As the Veteran is not shown to have participated in combat, the 
Veteran's assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 
6 Vet. App. 283 (1994).

In May 2008 and in July 2009, Military Records Specialists 
determined that it was not possible to verify the Veteran's 
asserted stressors, as the Veteran did not or was not able to 
provide adequate information to allow for meaningful research.  
Specifically, it was determined that the bombing of the CBC Club 
in Saigon could not be verified through official military 
research because it was a private establishment.  Further, the 
Veteran did not provide information as to the specific hospital 
where he claimed to have been treated for a shrapnel wound 
incurred as result of the CBC Club bombing.  Despite the RO's 
letters requesting more specific information regarding these 
incidents and his other asserted inservice stressor, the Veteran 
has not submitted such information.  Thus, it was determined that 
no internal or external research could verify the Veteran's 
asserted inservice stressors and that further attempts would be 
futile.  Given the nature of the Veteran's other asserted 
stressors (i.e., witnessing numerous traumatic deaths and 
injuries; losing close friends; and seeing numerous maimed, 
mutilated, or burned bodies) and the lack of any other supporting 
evidence provided, the Board concludes that the RO has made all 
reasonable attempts to verify the Veteran's alleged stressors, 
and further efforts to verify them would be futile.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented."); see 
also M21- 1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being documented), 
and 14.d. (noting that veterans must provide, at a minimum, a 
stressor that can be documented).

With respect to J.E.M.'s statement submitted in support of the 
Veteran's claim, the Board finds that this does not represent 
adequate verification of the Veteran's asserted inservice 
stressors.  J.E.M. stated that he and the Veteran both 
volunteered to be door gunners.  Beyond stating that he and the 
Veteran "volunteered" to serve as door gunners and served in 
Vietnam during the same period of time, J.E.M. did not provide a 
basis for his knowledge that the Veteran actually served as a 
door gunner, especially considering J.E.M.'s statement that the 
two were stationed in different locations within Vietnam.  
Moreover, J.E.M.'s statement did not specifically address and, 
thus, did not serve to support the Veteran's asserted stressors.  
Likewise, the Veteran's brother did not provide a basis for his 
statement that the Veteran served as a door gunner in Vietnam 
and, thus, his statement cannot serve as adequate verification of 
the Veteran's asserted inservice stressors.  Moreover, while the 
pictures submitted by the Veteran depict him serving in the 
capacity of an aircrew member aboard a helicopter and that a CBC 
Club existed in Saigon, they do not serve to verify that the 
Veteran's alleged stressors occurred.

As discussed above, none of the Veteran's asserted inservice 
stressors could be verified.  Moreover, a review of the Veteran's 
service treatment records was silent as to treatment for either a 
shrapnel would to the leg or a mortar or small arms wound to his 
right hand.  Significantly, neither injury was addressed in the 
Veteran's April 1971 separation examination.  There is no 
evidence that the Veteran received a Purple Heart for either of 
these wounds.  Thus, the PTSD diagnoses of record were based on 
unverified stressors.  Consequently, the evidence of record does 
not show a diagnosis of PTSD based on an independently verifiable 
inservice stressor.  Notwithstanding the diagnoses of PTSD, the 
evidence of record does not provide corroboration or verification 
by official service records or other credible supporting evidence 
of the occurrences of the Veteran's claimed stressors upon which 
the diagnoses of PTSD are based.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.  See 38 
U.S.C.A. § 5107.  The objective evidence of record does not show 
that the Veteran engaged in combat with the enemy and, therefore, 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors.  With no corroborating 
credible evidence that the alleged PTSD-inducing stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD have not been met.  38 C.F.R. § 3.304(f).  

Accordingly, service connection for PTSD is not warranted.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


